DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Introduction
Claims 18-40 are pending and have been examined in this Office Action.  Claims 1-17 have been canceled.  This is the First Office Action on the Merits.  
Drawings
The drawings are objected to because they appear to contain drawings other than black and white line drawings and are listed as such in the record.  It appears that the drawings have gray shading in icons and box outlines that may not print well.  See MPEP 608.02.V for drawing requirements.  The examiner recommends correcting the drawings to be black and white line drawings and, then, resubmitting all drawings to ensure each drawing is correctly labeled as a black and white line drawing in the record.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an 
	Double Patenting
Claims (I) 18-31, (II) 32-38, and (III) 39-40 of this application are patentably indistinct from claims (I) 14-27, (II) 14-15, 18, 22-25, and (III) 28-29, respectively, of Application No. 16/372121. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 22, 23, 27, 28, 34, 36, and 37 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 2, 8, 10, 1, 8, and 10, respectively, of prior U.S. Patent No. 10,299,205. The only difference between the claims is a slight word ordering difference, but the scope is the same.  This is a statutory double patenting rejection.
Double Patenting
Applicant is advised that should claim 18 be found allowable, claim 40 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Objections
Claim 39 is objected to because of the following informalities:  The third limitation beginning “determining the expected communication rate” is confusing and lacks clarity.  The limitation appears to state what determination the determining the expected communication rate further comprises in the 2nd line of this limitation, but does not describe a further determination.  The limitation describes what the determination is further based on, which would be clearer wording, i.e., “zone is based on at least” instead of “zone comprises determining based at least”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the determining" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite which determining this limitation is referring to.  The Office suggests “wherein determining whether the network zone is experiencing a fault comprises” or similar.  
Claim(s) 19-31 is(are) rejected because they depend on claim 18 and fail to cure the deficiency(ies) above.  
Claim 22 recites the limitations "an active state" and “an inactive state” in lines 3 and 5, respectively.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation. 
Claim(s) 23-28 is(are) rejected because they depend on claim 22 and fail to cure the deficiency(ies) above.  
Claim 30 recites the limitation "the communication fault" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The Office recommends “the fault”.
Claim 30 recites the limitation "said first one time frame" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 31 recites the limitation "one or more mobile devices" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation. 
Claim 32 recites the limitation "the determining" in line 15.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite which determining this limitation is referring to.  The Office suggests “wherein determining whether the network zone is experiencing a fault comprises” or similar.
Claim(s) 33-38 is(are) rejected because they depend on claim 32 and fail to cure the deficiency(ies) above.  
Claim 34 recites the limitations "an active state" and “an inactive state” in lines 3 and 5, respectively.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation. 
Claim(s) 35-37 is(are) rejected because they depend on claim 34 and fail to cure the deficiency(ies) above.  
Claim 38 recites the limitation "the communication fault" in line 15.  There is insufficient antecedent basis for this limitation in the claim.  The Office recommends “the fault”.
Claim 39 recites the limitation "the determining" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite which determining this limitation is referring to.  The Office suggests “wherein determining whether the network zone is experiencing a fault comprises” or similar.
Claim(s) 40 is(are) rejected because they depend on claim 39 and fail to cure the deficiency(ies) above.  
Allowable Subject Matter
Claims 18-40 would be allowable if rewritten or amended to overcome the double patenting rejections and rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art, taken alone or in combination, teach a remote device determining a network expected communication rate from device expected communication rates, and determining a communication fault within the network zone . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.  The prior art shows the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P MERLINO whose telephone number is (571)272-8362.  The examiner can normally be reached on M-Th 5:30am-2:30pm F 5:30-11:30 am EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/David P. Merlino/Primary Examiner, Art Unit 3669